Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/15/2021, 07/14/2020 have been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “A medical device at least part of which is brought into contact with or inserted into a subject,” in lines 1-2.  As recited, the claim language appears to claim a device state in relation to a subject (such as patient) because the claim recites a device being inserted into a subject. This makes the claim unclear. The applicant can use a linking phrase “configured to” to recite such limitations.

Claims 10-12 are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 20120081861) in view of Kanno (US20130150668).
Regarding claim 1, Shimada discloses a substrate (module 10; FIGS. 1-2; para [0029], [0030]) for a medical device configured to be included in the medical device, a portion of which is brought into contact with or inserted into a subject (The device includes a wiring board and is configured to be included in a medical device; Para [0029]; It is noted that this is an intended use.), 5 the substrate for the medical device comprising: 
a patient circuit (conversion IC 15; FIGS. 1-2; Para [0038]); 
a ground-side circuit (circuit on the side of electrode 161; FIGS. 2-3) that is a circuit configured to perform at least one of transmission of a signal, reception of a signal, and supply of electric power to the 10patient circuit (the signal to the IC 15 comes from the ground side circuit 
an insulating layer provided between the patient circuit and the ground-side circuit and providing insulation between the patient circuit and the ground-side circuit (first insulating member 121 to a sixth insulating member 126; FIG. 1; Para [0030]-[0031]); and 
an isolated circuit provided apart from the patient circuit and the ground-15side circuit on the insulating layer (a third wiring pattern 113, a fourth wiring pattern 114, a fifth wiring pattern 115, a sixth wiring pattern 116; Para [0030]-[0031]), and
wherein the isolated circuit is placed at a position where stray capacitance occurs between the patient circuit and the ground-side circuit (The proximity between the ground side circuit, i.e., circuit on the side of electrode 161 and patient circuit, i.e. conversion IC 15 causes generation of stray capacitance. FIGS. 1, 2; The isolated circuit, i.e., wiring patterns a third wiring pattern 113, a fourth wiring pattern 114; a fifth wiring pattern 115, a sixth wiring pattern 116 with inter layer insulating members  136, 135, 134, 133, 132, and 131 are positioned where the stray capacitance occurs. FIGS. 1, 2).  
Shimada further discloses that such multi-layered substrate would provide high density and a high function devices for communication and would help downsizing the medical devices (Para [0002]), can be easily connected to the external device (Para [0054]) and reduce noise overlap (Para [0011]). Shimada does not expressly disclose a patient circuit that is conductively 
Kanno is directed to endoscope apparatus (endoscope apparatus 10; abstract; FIG. 2, reproduced below; para [0021]) teaches a patient circuit (endoscopes 30, 40; scope circuits 32, 42; patient circuit 20, 21; para [0025]) that is conductively connected to the portion of the medical device (patient circuit 20, 21 are connected to the endoscopes 30, 40; para [0025]; FIG. 2) that is configured to be brought into contact with or inserted into the subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Shimada in accordance with the teaching of Kanno so that a medical device with reduced noise (Para [0011] of Simada) and enhanced safety (Para [0028] and FIG. 2 of Kanno) features could be provided.

    PNG
    media_image1.png
    446
    673
    media_image1.png
    Greyscale


Regarding claim 2, Shimada discloses wherein a reference potential of the isolated circuit is different than a reference potential of the patient circuit and a reference potential of the ground-side circuit (In view of FIG. 1, isolated circuit, i.e., wiring patterns: a third wiring pattern 113, a fourth wiring pattern 114 etc., is positioned along the thickness direction of the substrate which would generate a different potential for the isolated circuit as compared to the ground side circuit and patient circuit.).
25 Regarding claims 3, 6, Shimada discloses wherein the isolated circuit (The isolated circuit, i.e., wiring patterns: a third wiring pattern 113, a fourth wiring pattern 114; a fifth wiring pattern 115, a sixth wiring pattern 116; FIG. 1) is located on at least one of a first external surface, a second external surface, and an inner layer in a thickness direction of the substrate for the medical device (The wiring patterns 113, 114, 115 etc. are located in the inner layer in the thickness direction. FIG. 1).
Regarding claim 9, Shimada discloses a device (module 10; FIGS. 1-2; para [0030]) at least part of which is brought into contact with a subject, the device comprising: 
a substrate (substrate of the module 10; para [0030]; FIG. 1) for the medical device, wherein the substrate includes a patient circuit (conversion IC 15; FIGS. 1-2; Para [0038]);
a ground-side circuit (circuit on the side of electrode 161; FIGS. 2-3) configured to perform at least one of transmission of a signal, reception of a signal, and supply of electric power to the patient circuit (the signal to the IC 15 comes from the ground side circuit 161; FIG. 4), the ground-side circuit being grounded by a protective ground (electrode portion 161 is set to ground; Para [0042]) to ensure safety of a manipulator of the medical device (electrode portion 161; multilayer wiring pattern 112 connected to the IC 15; FIGS. 1-2; Para [0042]; Voltage coming out from the IC 15 is stabilized; Para [0011]); 

an isolated circuit provided apart from the patient circuit and the ground-side circuit on the insulating layer (a third wiring pattern 113, a fourth wiring pattern 114; a fifth wiring pattern 115, a sixth wiring pattern 116; Para [0030]-[0031]), and 
wherein the isolated circuit is placed at a position where stray capacitance occurs between the patient circuit and the ground-side circuit (The proximity between the ground side circuit, i.e., circuit on the side of electrode 161 and patient circuit, i.e. conversion IC 15 causes generation of stray capacitance. FIGS. 1, 2; The isolated circuit, i.e., wiring patterns a third wiring pattern 113, a fourth wiring pattern 114; a fifth wiring pattern 115, a sixth wiring pattern 116 with inter layer insulating members  136, 135, 134, 133, 132, and 131 are positioned where the stray capacitance occurs. FIGS. 1, 2). 
Shimada further discloses that such multi-layered substrate would provide high density and a high function devices for communication and would help downsizing the medical devices (Para [0002]), can be easily connected to the external device (Para [0054]) and reduce noise overlap (Para [0011]).
Shimada does not expressly disclose a patient circuit that is conductively connected to the portion of the medical device that is configured to be brought into contact with or inserted into the subject.
Kanno is directed to endoscope apparatus (endoscope apparatus 10; abstract; FIG. 2, reproduced below; para [0021]) teaches a patient circuit (endoscopes 30, 40; scope circuits 32, 42; patient circuit 20, 21; para [0025]) that is conductively connected to the portion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Shimada in accordance with the teaching of Kanno so that a medical device with reduced noise (Para [0011] of Simada) and enhanced safety (Para [0028] and FIG. 2 of Kanno) features could be provided.
Regarding claim 10, Shimada does not expressly disclose a tip device including a tip circuit electrically connected to the patient circuit and configured to be brought into contact with or inserted into the subject; and a control device including the substrate for the medical device and configured to control operation of the tip device.
Kanno teaches a tip device (endoscope 30A; FIGS. 2, 3) including a tip circuit (circuit 32 connected to the CCD 31 of endoscopes 30, 40; FIG. 2) electrically connected to the patient circuit (connection portion 11, 12; FIG. 3; FIG. 5; Para [0102]) and configured to be brought into contact with or inserted into the subject; and a control device (Processor 5; para [0021]) including the substrate (FIGS. 9A, 8) for the medical device and configured to control operation of the tip device.

Claims 4, 5, 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 20120081861) in view of Kanno (US20130150668) and further in view of Kato (US 20140301047).
Regarding claims 4, 5, 7, 8, Shimada does not expressly disclose an electrical conductor provided in the ground-side circuit and fixed in the medical device while being electrically 
 Kato teaches an electrical conductor (Conductive contact pins 205b and 205c; FIG. 4) provided in the ground-side circuit and fixed in a medical device (device 20; para [0064]) while being electrically connected to an external ground connection provided in the medical device and outside of the substrate for the medical device (Conductive contact pins 205b and 205c are inserted in the ground terminals 109b and 109c of the circuit board 10 and fixed in contact with the ground conductor in the second printed wiring board 201b positioned directly there-below. Abstract; Para [0066]; ground terminals 109b and 109c are external).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Shimada in accordance with the teaching of Kato so that an external ground could be provided (Abstract; Kato) to the substrate for safety and user convenience.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Kanno (US 20130150668) and further in view of Kato (US 20140301047). 
Regarding claims 11, 12, Shimada does not expressly disclose an electrical conductor that fixes the substrate in the medical device, wherein the ground-side circuit is grounded via the electrical conductor. Kato teaches an electrical conductor (Conductive contact pins 205b and 205c; para [0066]) that fixes the substrate in the medical device (pins 205b and 205c can be used for fixing the substrate in the medical device), wherein the ground-side circuit is grounded via the electrical conductor (Conductive contact pins 205b and 205c are inserted in the ground 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify substrate of Shimada to in accordance with the teaching of Kato so that an external ground could be provided (Abstract of Kato) for safety and user convenience.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. Kawata teaches first reference potential point (Para [0023]) and second reference potential point (Para [0027]).
No claims have been allowed in this Office Action.
                                                                                                                                 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
2/24/22